UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

 DIMITRIOS G.,

                           Plaintiff,

v.                                                     1:20-CV-1171
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff                                 ANTHONY ROONEY, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            JASON PECK, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 15.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
       A.     Factual Background

       Plaintiff was born in 1975. (T. 67.) He completed the 8th grade. (T. 174.)

Generally, Plaintiff’s alleged disability consists of varicose veins, obesity, anxiety, and

depression. (T. 173.) His alleged disability onset date is October 1, 2016. (T. 67.) His

date last insured is September 30, 2022. (T. 68.)

       B.     Procedural History

       On November 21, 2017, Plaintiff applied for a period of Disability Insurance

Benefits (“SSD”) under Title II, and Supplemental Security Income (“SSI”) under Title

XVI, of the Social Security Act. (T. 67.) Plaintiff’s applications were initially denied,

after which he timely requested a hearing before an Administrative Law Judge (“the

ALJ”). On September 19, 2019, Plaintiff appeared before the ALJ, John Loughlin. (T.

32-66.) On November 22, 2019, Loughlin issued a written decision finding Plaintiff not

disabled under the Social Security Act. (T. 7-26.) On July 6, 2020, the AC denied

Plaintiff’s request for review, rendering the ALJ’s decision the final decision of the

Commissioner. (T. 1-6.) Thereafter, Plaintiff timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 12-22.) First, the ALJ found Plaintiff met the insured status

requirements through September 30, 2022 and Plaintiff had not engaged in substantial

gainful activity since October 1, 2016. (T. 12.) Second, the ALJ found Plaintiff had the

severe impairments of: morbid obesity, bilateral plantar fasciitis, major depressive

disorder, generalized anxiety disorder, a panic disorder, and posttraumatic stress

disorder (“PTSD”). (T. 13.) Third, the ALJ found Plaintiff did not have an impairment



                                              2
that meets or medically equals one of the listed impairments located in 20 C.F.R. Part

404, Subpart P, Appendix. 1. (Id.) Fourth, the ALJ found Plaintiff had the residual

functional capacity (“RFC”) to perform medium work as defined in 20 C.F.R. §§

404.1567(c) and 416.967(c); except:

        he can stand and/or walk for up to four hours in an eight hour workday; can
        frequently balance, stoop, kneel, crouch, and crawl, can occasionally climb
        stairs and ramps, can occasionally climb ladders, ropes, and scaffolds, and
        can occasionally be exposed to unprotected heights and moving machinery
        parts. [Plaintiff] can have occasional exposure to dust, noxious odors and
        fumes, and poor ventilation. He is able to understand and remember simple
        instructions, make simple work related decisions, carry out simple
        instructions, and can occasionally deal with the public.

(T. 16.) 1 Fifth, the ALJ determined Plaintiff had no past relevant work; however, there

were jobs that existed in significant numbers in the national economy Plaintiff could

perform. (T. 20-21.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.      Plaintiff’s Arguments

        Plaintiff makes one argument in support of his motion for judgment on the

pleadings. Plaintiff argues the ALJ erred in failing to include all of the consultative

examiner’s social limitations or to articulate a reason why Plaintiff was only limited in

interacting with the public. (Dkt. No. 12 at 10-17.) Plaintiff also filed a reply in which he

reiterated his original argument. (Dkt. No. 16.)

        B.      Defendant’s Arguments




        1        Medium work involves lifting no more than 50 pounds at a time with frequent lifting or
carrying of objects weighing up to 25 pounds. If someone can do medium work, we determine that he or
she can also do sedentary and light work. 20 C.F.R. §§ 404.1467(c), 416.967(c).

                                                   3
       In response, Defendant makes one argument. Defendant argues the RFC

adequately considered the consultative examiner’s assessment for no more than

moderate social limitations. (Dkt. No. 13 at 6-11.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).




                                             4
       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court has recognized the validity of this

sequential evaluation process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct.

2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there
       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.


                                             5
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.    ANALYSIS

       Plaintiff argues the ALJ failed to properly assess the opinion of the consultative

examiner because the ALJ found the opinion “partially persuasive,” but failed to include

the examiner’s limitations in Plaintiff’s ability to interact with coworkers and supervisors.

(Dkt. No. 12 at 10-17.) Plaintiff argues the ALJ’s error left the RFC “ultimately

unsupported.” (Id.) For the reasons outlined below, the ALJ properly assessed the

consultative examiner’s opinion and the social limitations provided in the RFC were

supported by substantial evidence.

       The ALJ must articulate how he considered certain factors in assessing medical

opinions. See 20 C.F.R. §§ 404.1520c(a)-(c), 416.920c(a)-(c). The regulatory factors

are: (1) supportability, (2) consistency, (3) relationship with the claimant (which has five

sub-factors of its own to consider), (4) specialization, and (5) other factors. Id. §§

404.1520c(c), 416.920c(c). An ALJ must explain his approach with respect to the first

two factors when considering a medical opinion, but need not expound on the remaining

three. Id. §§ 404.1520c(b), 416.920c(b). The ALJ is tasked with analyzing medical

opinions at the source-level, meaning that the ALJ need not discuss each and every

medical opinion in the record, and may apply the factors holistically to a single medical

source. Id. §§ 404.1520c(b)(1), 416.920c(b)(1).

       The ALJ properly assessed Plaintiff’s social limitations, concluding the

consultative examiner’s opinion, as well as other objective evidence in the record and

Plaintiff’s ability to work part time, supported a limitation to occasional interaction with




                                               6
the public. As the Second Circuit stated in Lawler v. Astrue, 512 F. App'x 108, 112 (2d

Cir. 2013):

       [w]hile other sources had stated that Lawler had moderate difficulties in
       concentration and dealing with others, the ALJ correctly noted that either
       many of these opinions were still consistent with a capability to perform
       unskilled work or that there were reasons to afford them less weight than
       others. Moreover, Lawler had previously worked despite these difficulties,
       and stopped working only because of an injury to his back.

       On March 27, 2018, Gregory Fabiano, Ph.D., conducted a psychiatric evaluation

and provided a medical source statement. (T. 302-306.) Dr. Fabiano opined Plaintiff

had mild limitations in applying simple directions and instructions; and moderate

limitations in understanding, remembering, and applying complex directions and

instructions; interacting with others; sustaining concentration; and regulating emotions.

(T. 304-305.)

       The ALJ found Dr. Fabiano’s opinion “partially persuasive.” (T. 18.) The ALJ

concluded most of the opined limitations were supported by the doctor’s examination

report and other treatment evidence. (Id.) However, the ALJ determined the doctor’s

opinion of moderate limitations in Plaintiff’s ability to regulate his emotions, control his

behavior, and maintain well-being, was not consistent with the record. (Id.) In support

of his determination, the ALJ provided evidence in the record of “unremarkable mental

observations” and Plaintiff’s ability to perform a “wide variety of activities of daily living

independently.” (Id.)

       Although Plaintiff argues the ALJ failed to include all of Dr. Fabiano’s social

limitations, a reading of the ALJ’s decision indicates he adopted Dr. Fabiano’s social

limitations. As stated by the ALJ in his decision, he adopted the doctor’s limitations,

except those relating to Plaintiff’s ability to regulate his emotions, control his behavior,

                                               7
and maintain well-being. (T. 18.) Indeed, consistent with the doctor’s opinion, the ALJ

limited Plaintiff to unskilled work with occasionally contact with the public. (T. 16.)

Elsewhere in his decision the ALJ stated the objective evidence in the record supported

the conclusion that Plaintiff’s mental impairments “generated up to moderate limitation”

in his ability to “interact with others.” (T. 18.) Therefore, contrary to Plaintiff’s assertion,

the ALJ’s decision indicates he adopted Dr. Fabiano’s moderate social limitations in the

RFC by limiting Plaintiff to occasional interaction with the public.

       Second Circuit caselaw further supports the conclusion that the ALJ adopted the

doctor’s moderate social limitations and such limitations would not necessarily prevent

Plaintiff from performing the basic mental demands of work. The Second Circuit has

held that moderate limitations in work related functioning does not significantly limit, and

thus prevent, a plaintiff from performing unskilled work. Zabala v. Astrue, 595 F.3d 402,

410 (2d Cir. 2010) (“None of the clinicians who examined [plaintiff] indicated that she

had anything more than moderate limitations in her work-related functioning, and most

reported less severe limitations.”); see Whipple v. Astrue, 479 F. App’x. 367, 370 (2d

Cir. 2012) (consultative examiners' findings that plaintiff's depression caused moderate

limitations in social functioning ultimately supported the ALJ's determination that plaintiff

was capable of performing work that involved simple tasks and allowed for a low-stress

environment).

       Substantial evidence in the record, including Dr. Fabiano’s opinion, supports the

ALJ’s social limitations provided in the RFC. In his decision, the ALJ considered

treatment records which reflected “signs consistent with social limitation, including

withdrawn attitudes, depressed and anxious moods, slow speech, and preoccupied



                                               8
thought content.” (T. 14.) However, the ALJ also considered evidence in the record

describing Plaintiff as friendly, polite, and cooperative. (Id.) Indeed, treatment notes

described Plaintiff as cooperative and/or friendly. (T. 318, 341, 349, 355, 430, 451.)

Moreover, despite testifying he had difficulty being around people (T. 43), Plaintiff was

able to go to the movies, go to concerts, go out to eat in restaurants, take public

transportation, and travel (T. 55-58, 334, 432).

       In addition, Plaintiff worked part-time during the relevant period doing inventory,

which indicated he could work around people. Lawler, 512 F. App'x at 112 (plaintiff

previously worked despite mental difficulties and stopped working only because of an

injury to his back). During the relevant time period Plaintiff was employed part-time as

an inventory specialist. (T. 302.) Plaintiff’s representative stated at the hearing he

worked part-time due to physical, not mental, problems. (T. 37.) Plaintiff testified he

reduced his work from full to part-time due to physical, not mental, limitations. (T. 38-

40.) Therefore, Plaintiff’s ability to work part-time supported the ALJ’s RFC that he

could perform work around others.

       Overall, the ALJ properly evaluated Dr. Fabiano’s opinion; and the RFC, limiting

Plaintiff to occasional contact with the public, was supported by substantial evidence in

the record. Moderate limitations would not preclude Plaintiff from performing simple

routine work and substantial evidence in the record supported the ALJ’s mental RFC

social limitations.

ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 12) is

DENIED; and it is further



                                             9
          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 13)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          June 23, 2021




                                            10
